Citation Nr: 1110620	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to the service-connected psychiatric disorder. 

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and depression with erectile dysfunction and gastrointestinal symptoms. 



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  Service in the Republic of Vietnam and receipt of the Combat Infantryman Badge are indicated by the Veteran's service records.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The February 2008 rating action also denied service connection for peripheral neuropathy of the lower extremities.  While the Veteran indicated his disagreement with this decision, his claim was granted in full by the RO in a December 2008 rating action.  The Veteran subsequently indicated his disagreement with the rating initially assigned to this now service-connected disability in January 2009, however, he failed to perfect his appeal with the timely submission of a VA Form 9 or its equivalent after receipt of the statement of the case in August 2009.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. Thus, the issue of entitlement to an increased rating for peripheral neuropathy of the lower extremities is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development prior to adjudication.  

Specifically, a VA treatment record from October 2009 indicates that the Veteran receives benefits from the Social Security Administration (SSA). VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). The medical and legal documents pertaining to this application have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2010).

In addition, the Veteran has contended that his tinnitus is due to exposure to combat noise.  More specifically, the Veteran has stated that he was exposed to loud noise from grenades, helicopters, and small arms fire while serving in the Republic of Vietnam.  See the June 2007 claim.  The Veteran's service records indicate that he served in the Vietnam from November 1971 to March 1972 and was awarded the Combat Infantryman Badge.  The noise exposure described by the Veteran is consistent with the circumstances of his service.  Thus, the Board concedes that the Veteran suffered acoustic trauma during service.  

The Veteran was afforded a VA audiological examination in December 2007.  In determining that the Veteran's tinnitus was not related to his military service, the examiner stated that the Veteran "was in and around combat and combat-related noises, [but] did not suffer any injuries in that time."  As described immediately above, the Board has conceded that the Veteran suffered acoustic trauma during service.  Therefore, the underlying rationale of the VA examiner's opinion is incorrect and a new medical opinion which takes into consideration the Veteran's in-service acoustic trauma must be obtained. 

Also, the evidence of record indicates that the Veteran is receiving ongoing treatment for his service-connected psychiatric disorders.  Currently, the most recent VA outpatient treatment record contained in the Veteran's claims folder is from October 2009.  Any recent medical treatment records must be associated with the Veteran's claims folder.  Furthermore, the record indicates that the Veteran last underwent a VA examination to determine the extent of his service-connected psychiatric disabilities in May 2009.  Based on the evidence of ongoing mental health treatment, the Board finds that the Veteran should be afforded an additional VA examination to determine the current severity of his service-connected PTSD and depression.  

Finally, in his June 2007 claim, the Veteran requested service connection for a "gastrointestinal condition . . . and any other intestinal problem as a direct service-connected disability, and also possibly secondary to a mental health" disability.  In February 2008, the RO associated " gastrointestinal symptoms" with his service-connected psychiatric disorders, but denied service connection for a gastrointestinal disability on the basis that the claims folder contained no competent evidence of a current disability.  The Veteran has perfected a timely appeal with respect to the denial of his claim for a gastrointestinal disability.  

The record indicates, however, that the Veteran has been diagnosed with diverticulitis, an anal colonic polyp, hypertrophied anal papillae, and ascending colonic tubular adenomas.  See the February 2008 VA examination report and a May 2008 VA outpatient treatment record.  Further, the January 2008, February 2008 and November 2008 VA examinations indicate that the Veteran's abdominal distress and diarrhea are a result of his psychiatric disabilities.  Significantly, however, the record does not clearly indicate which, if any, of the Veteran's diagnosed disabilities (as opposed to symptoms) are associated with his service-connected psychiatric disorder.  

In this regard, the Board has considered the Veteran's contentions that he received treatment for diarrhea and abdominal pain in 1973.  See the February 2008 VA examination.  In concluding that the Veteran's gastrointestinal symptoms were not related to his military service, the February 2008 VA examiner noted that there was "no clear evidence of treatment for GI symptoms at the time of discharge and no record of treatment after discharge."  As noted above, the Veteran has reported seeking treatment for gastrointestinal complaints following his separation from service.  Based on the nature of his claim and his report of gastrointestinal symptoms shortly after his discharge, the Veteran should be afforded an additional VA examination to determine whether any diagnosed gastrointestinal disability is related to his military service or his service-connected psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy the SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

2.  Obtain records of any pertinent treatment, or evaluation, that the Veteran may have received since October 2009.  All records so obtained should be associated with the Veteran's claims folder.

3.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for the health care providers who treated him for his gastrointestinal complaints in 1973.  The AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder.

4.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any tinnitus that he may have.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Specifically, for any tinnitus shown on examination, the examiner should opine as to whether it is more likely, less likely, or as likely as not that such disability is associated with the Veteran's active duty-including whether such disorder is consistent with his conceded in-service acoustic trauma.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale should be provided for all opinions expressed.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD and depression.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.  Complete rationale for all opinions expressed must be provided. 

6.  Then, schedule the Veteran for a VA examination to determine the nature and extent his gastrointestinal disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All gastrointestinal disabilities present should be identified.  For any disability shown on examination, the examiner should opine as to: (1) whether it is at least as likely as not i.e. 50 percent probability or greater that such disability is associated with the Veteran's active duty; and/or (2) whether it is at least as likely as not i.e. 50 percent probability or greater that such disability was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD and depression.  [If the Veteran is found to have a gastrointestinal disorder that is aggravated by his service-connected PTSD and depression, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale for all opinions expressed must be provided. 

7.  Following completion of the above, readjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


